—Judgment, Supreme Court, New York County (Laura E. Drager, J., at suppression hearing; Daniel E FitzGerald, J., at plea and sentence), rendered October 24, 2002, convicting defendant, upon her plea of guilty, of criminal possession of a controlled substance in the second degree, and sentencing her to a term of three years to life, unanimously affirmed.
The court properly denied defendant’s suppression motion. There is no basis for disturbing the court’s credibility determinations, which are supported by the record (see People v Prochilo, 41 NY2d 759, 761 [1977]). The police testimony contained only minor inconsistencies, and there is no indication that it was tailored to meet constitutional requirements. Concur — Buckley, P.J., Tom, Saxe, Friedman and Marlow, JJ.